 Case 21-12296-MBK              Doc 10 Filed 03/25/21 Entered 03/26/21 00:20:58                      Desc Imaged
                                     Certificate of Notice Page 1 of 4
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 21−12296−MBK
                                         Chapter: 13
                                         Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Barbara J Beckley
   701 Ellis Parkway
   Piscataway, NJ 08854
Social Security No.:
   xxx−xx−3370
Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on March 22, 2021 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Summary of Assets/Liabilities and Stat Info, Declaration About An Individuals Scheds, Statement of
Financial Affairs For Individuals, Chapter 13 Disclosure of Attorney Compensation (LOCAL FORM), Statement of
Your Current Monthly Income & Calc of Commitment Period(122C−1), Calculation of Your Disposable Income
(122C−2) − If Applicable, Ch. 13 Plan and Motions (LOCAL FORM) and Schedules A/B,C,G,H,I & J.
     It is hereby ORDERED that:
     The debtor or debtor's attorney must appear at a hearing before the Honorable Michael B. Kaplan on:
     Date: April 20, 2021
     Time: 02:00 PM
     Location: Courtroom 8, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.




Dated: March 23, 2021
Case 21-12296-MBK   Doc 10 Filed 03/25/21 Entered 03/26/21 00:20:58   Desc Imaged
                         Certificate of Notice Page 2 of 4
JAN: pbf

                                 Michael B. Kaplan
                                 United States Bankruptcy Judge
       Case 21-12296-MBK                     Doc 10 Filed 03/25/21 Entered 03/26/21 00:20:58                                              Desc Imaged
                                                  Certificate of Notice Page 3 of 4
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 21-12296-MBK
Barbara J Beckley                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 23, 2021                                                Form ID: oscmsdoc                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Barbara J Beckley, 701 Ellis Parkway, Piscataway, NJ 08854-4518

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                         Mar 23 2021 23:23:00      United States Trustee, Office of the United States
                                                                                                                   Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                   Center, Suite 2100, Newark, NJ 07102-5235

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 25, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 23, 2021 at the address(es) listed
below:
Name                               Email Address
Albert Russo
                                   docs@russotrustee.com

Donald C. Goins
                                   on behalf of Debtor Barbara J Beckley dcgoins1@gmail.com G25787@notify.cincompass.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov
    Case 21-12296-MBK     Doc 10 Filed 03/25/21 Entered 03/26/21 00:20:58   Desc Imaged
                               Certificate of Notice Page 4 of 4
District/off: 0312-3                   User: admin                              Page 2 of 2
Date Rcvd: Mar 23, 2021                Form ID: oscmsdoc                       Total Noticed: 2
TOTAL: 3
